Citation Nr: 1400343	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to file an accrued benefits claim. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 
INTRODUCTION

The deceased Veteran had active duty service from August 1966 to July 1970.  The Veteran's surviving spouse is the appellant in the current appeal before the Board. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in May 2006. 

2.  The appellant did not file a claim for accrued benefits within one year of the date of the Veteran's death. 


CONCLUSION OF LAW

The initial criteria for payment of accrued benefits are not met.  38 U.S.C.A. §§ 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.1000, 20.1103, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to accrued benefits.  An application for accrued benefits "must be filed within one year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

In the present claim, the appellant did not file the application within the requisite time period.  The Veteran died in May 2006.  The Board finds that the appellant did not file an application for accrued benefits until October 2008, nearly two and half years after the Veteran's death.   

The Board considered the appellant's argument that the Form 9 she submitted in June 2006 to continue the deceased Veteran's service connection appeal demonstrated her intent to file an accrued benefits claim, but finds this argument unpersuasive:  Although the appellant makes note of the Veteran's death on the Form 9, she only indicates that she wants more time to reply.  In this regard, it is important for the appellant to understand that she did, in fact, have more time to reply after the Form 9 was filed, but that time was not unlimited.  She did not indicate a desire anywhere on the form of her intent to apply for "accrued benefits" which is a particular claim that needs to be filed within a specific time frame. 

The only established intent to file accrued benefits appears in the record, nearly two and half years later in October 2008.

Based on recent statements made by the appellant, including those found in the informal hearing presentation, the appellant's actual intent was to continue to Veteran's claim as a substitute party.  

In this case, such benefit is unavailable to the appellant since the substitution process only applies to the claims of Veterans who died on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

While the Board is sympathetic to the appellant's arguments, the law is clear and dispositive in this case.  As such, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to file an accrued benefits claim is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


